
	
		I
		112th CONGRESS
		1st Session
		H. R. 512
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Sablan (for
			 himself, Ms. Moore,
			 Ms. Richardson, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To encourage students from American Samoa, the
		  Commonwealth of the Northern Mariana Islands, Guam, and the United States
		  Virgin Islands to become civically engaged through local and Federal government
		  fellowships.
	
	
		1.Short titleThis Act may be referred to as the
			 Dr. Rita Hocog Inos Fellowship
			 Act.
		2.Fellowship
			 program for students from American Samoa, the Commonwealth of the Northern
			 Mariana Islands, Guam, and the United States Virgin Islands
			(a)Establishment of
			 fellowship programTo
			 encourage civic engagement among students from American Samoa, the Commonwealth
			 of the Northern Mariana Islands, Guam, and the United States Virgin Islands,
			 the Secretary of the Interior shall carry out a program, to be known as the
			 Dr. Rita Hocog Inos Fellowship Program, to award local and
			 Federal government fellowships to qualified students from those territories,
			 subject to the availability of amounts described in subsection (i).
			(b)Types of
			 fellowshipThe fellowships that may be awarded under the program
			 are as follows:
				(1)A local government fellowship with a
			 cooperating agency or entity of the territory in which the qualified student is
			 domiciled.
				(2)A
			 Federal government fellowship with a cooperating—
					(A)Executive agency
			 (as defined in section 105 of title 5, United States Code); or
					(B)office of a
			 Representative or Senator in, or a Delegate or Resident Commissioner to, the
			 Congress.
					(c)Qualified
			 studentFor purposes of this section, the term qualified
			 student means a student who is—
				(1)a
			 citizen of the United States;
				(2)domiciled in American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, or the United States Virgin
			 Islands; and
				(3)enrolled in a
			 degree or certificate program at an institution of higher education (as defined
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
				(d)Term of
			 fellowshipThe term of a fellowship under the program shall be an
			 academic semester or a summer, as designated by the Secretary.
			(e)Fellowship
			 award
				(1)In
			 generalUnder the program, a fellowship award shall consist of
			 either a stipend described in paragraph (2) or academic credit toward
			 graduation. Such award may also include a travel stipend of not more than
			 $1,500 for each fellowship term, based on the distance of the student awarded
			 the fellowship from the site of the fellowship.
				(2)StipendSubject to paragraph (3), a stipend
			 described in this paragraph is as follows:
					(A)$6,000 for an
			 academic semester fellowship.
					(B)$4,000 for a
			 summer fellowship.
					(3)Fiscal years
			 after 2012In the case of any fiscal year beginning after
			 September 30, 2012, each dollar amount in paragraph (2) shall be such dollar
			 amount in effect for the preceding fiscal year, increased by the sum of—
					(A)the percentage of the dollar amount in
			 effect for such preceding fiscal year that is equal to the percentage (if any)
			 by which—
						(i)the
			 Consumer Price Index for the most recent calendar year ending prior to the
			 beginning of the fiscal year, exceeds
						(ii)the
			 Consumer Price Index for the next previous calendar year; plus
						(B)one percent of the
			 dollar amount in effect for such previous year.
					(f)Application and
			 selection
				(1)In
			 generalThe Secretary shall develop and administer an application
			 and selection process for awarding a fellowship under the program.
				(2)PriorityIn awarding a fellowship under the program,
			 the Secretary shall give priority to a qualified student who has already
			 completed one such fellowship.
				(3)Limitation on
			 number of fellowships awarded to each studentUnder the program,
			 a qualified student may be awarded no more than—
					(A)one local
			 government fellowship; and
					(B)one Federal
			 government fellowship.
					(g)ReportingThe Secretary shall submit to Congress, not
			 later than 3 years after the date of the enactment of this Act, a report on the
			 Dr. Rita Hocog Inos Fellowship Program. The report shall include information
			 on—
				(1)the use of funds
			 appropriated for the purpose of carrying out the program; and
				(2)barriers to
			 participation in the program.
				(h)Other
			 definitionsIn this
			 section:
				(1)The term Consumer Price Index
			 means the Consumer Price Index for All Urban Consumers published by the
			 Department of Labor.
				(2)The term program means the Dr.
			 Rita Hocog Inos Fellowship Program.
				(3)The term
			 Secretary means the Secretary of the Interior.
				(i)FundingTo carry out the fellowship program, the
			 Secretary may use amounts appropriated to the Department of the Interior for
			 technical assistance to territories under the heading assistance to
			 territories in an Appropriations Act for the
			 Department of the Interior for fiscal year 2012 or any subsequent fiscal year.
			 The Secretary may use no other amounts for such purpose.
			
